Citation Nr: 0612277	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-41 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1710.00.

(The issue of whether an apportionment of the veteran's 
disability compensation benefits to his spouse was proper is 
the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1976 to October 
1976, and from January 1979 to August 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) which denied 
waiver of an overpayment in the amount of $1710.00

The veteran testified before a hearing officer at the RO in 
June 2003, and before the undersigned Veterans Law Judge via 
videoconferencing technology in May 2005.  Transcripts of 
both hearings have been associated with the claims folder.


FINDINGS OF FACT

1.  Overpayment in the amount of $1710.00 resulted solely 
from the actions of the veteran; there was no fault on the 
part of VA.

2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

3.  The veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

4.  Financial hardship is not demonstrated.

CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $1710.00 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to claims predicated on chapter 53 of 
title 38 of the U.S.Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet.App. 
435 (2004); Barger v. Principi, 16 Vet.App. 132 (2002).  This 
does not, however, obviate the necessity of informing each 
party of the evidence necessary to substantiate their claims.  
See Barger.  While VCAA does not apply, the veteran was 
provided appropriate notice concerning his rights with 
respect to the appellate issue in notification letter sent to 
him in July 2002.  A statement of the case dated in March 
2004 also provided such notice.  

Factual Background

In August 2000, the RO determined that the veteran's service 
connected residuals of closed head injury warranted a 100 
percent evaluation.  In the letter notifying the veteran of 
the increased rating, the RO indicated that benefits were 
being paid for his spouse, and that he should notify the RO 
if there was any change in the status of his dependents.

The veteran's spouse contacted the RO in March 2002 and 
indicated that the veteran had moved from the family 
residence three months previously.  She requested that she be 
paid monetary benefits.

 The RO contacted the veteran via letter in May 2002.  He was 
notified that his spouse had requested an apportionment of 
his VA benefits.  He was directed to furnish information 
pertaining to  his income and expenses.  He was apprised that 
the RO would withhold $570 monthly, pending a decision on the 
apportionment.  The RO also indicated that if an 
apportionment was grated, the veteran's award would be 
reduced effective April 1, 2002 or the first day of the  
month following the month in which the claim for 
apportionment was received.  He was advised that he could 
minimize any possible overpayment by requesting that the 
proposed adjustment in his award be made at the earliest 
possible date.

The veteran's spouse submitted an income and expense 
statement in June 2002.  The veteran did not respond to the 
RO's request for information.

In a July 2002 special apportionment decision, the RO 
determined that the spouse's expenses exceeded her income and 
that the veteran was not providing support.  An overpayment 
occurred due to the establishment of the apportionment to the 
veteran's spouse.  

In his October 2002 request for a waiver of the $1710.00 
overpayment, the veteran maintained that his wife had given 
false statements.  He noted that he had paid off a loan, and 
that he paid his stepdaughter's car payment and insurance on 
a monthly basis.  He argued that he had made a mortgage 
payment in the amount of $878.00  monthly until February 
2002.  He indicated that a divorce was pending.

In a September 2002 financial status report, the veteran 
indicated that he had assets in the amount of $88,010.00 and 
debt in the amount of $87,410.13.  He indicated that his 
monthly income included $885.00 per month in Social Security 
income and $2287.00 in VA compensation, for a total of 
$3172.00.  He reported monthly expenses totaling $3247.23.

In a June 2003 financial status report, the veteran stated 
that he had assets in the amount of $128,000.00 and debt in 
the amount of $ 101,500.00.  He indicated that his monthly 
income was $2780.00 and that his monthly expenses were 
$3044.00.

At his June 2003 hearing, the veteran testified that he had 
been paid a lump sum payment of $63,000 from VA when his 
compensation was increased.  He stated that his divorce was 
pending and that he had a six-month old child.  He stated 
that he continued to pay the mortgage on the family home.  He 
indicated that his wife had not contributed to household 
finances.  He testified that he was broke at the present and 
had no money.  He noted that he was behind on all of his 
bills and that he might have to file for bankruptcy.  He also 
noted that his debts had been discharged in bankruptcy in 
1997.  He indicated that when he moved out of the family 
residence he had changed his address with VA, but that he had 
not received the letter notifying him of a possible 
apportionment to his wife.  He stated that he was making 
payments on three cars but that he did not drive them because 
they had no insurance coverage.  

In August 2003 the Committee determined that there was no 
finding of fraud, misrepresentation, or bad faith on the 
veteran's part.  However, the veteran was determined to be at 
fault in the creation of the debt.  The Committee also 
concluded that the veteran had the financial ability to repay 
the overpayment, in that collection of the overpayment would 
not impede his ability to meet the basic necessities of life.

An October 2003 letter from R.M. indicates that the veteran's 
wife had moved into his house in April 2003 and was paying 
rent in the amount of $600.00 per month.

In a November 2003 statement the veteran asserted that he was 
unable to repay the overpayment.  He maintained that his 
financial status changed after his wife was allowed an 
apportionment of his benefits.  

A November 2003 financial status report shows $2731.00 of 
monthly income, and expenses of $3133.05, to include $500.00 
per month in "other" living expenses.  The veteran listed 
three cars as assets, and $4800.00 in debt.  

At his hearing before the undersigned, the veteran testified 
that he had moved out of the family residence in June or July 
of 2003, and that he was making payments on the house.  He 
stated that when he moved from the house he continued to pay 
the mortgage, the utilities, and car payments.  He denied 
that he had received additional compensation for his wife.  
He asserted that making him pay repay the overpayment was 
unfair.  The veteran's representative maintained that the 
veteran had not been given sufficient notice of the proposed 
apportionment.  

Analysis

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran is at fault 
in this case.  He was notified of the possibility of an 
apportionment to his wife in May 2002.  The RO apprised the 
veteran that if an apportionment was granted, his award would 
be reduced effective April 1, 2002 and that to minimize any 
potential overpayment he could request that the proposed 
adjustment in his award be made at the earliest possible 
date.  The veteran did not respond to this letter.  He 
asserts that he did not receive this notice.  However, the 
record contains no indication that the May 2002 letter was 
returned as undeliverable, and the veteran has indicated that 
he notified VA of his new address after leaving the family 
residence.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The veteran was 
in receipt of additional benefits for his dependent spouse.  
However, the evidence demonstrates that, at the time of her 
apportionment request, he was not contributing significantly 
to her support.  The veteran therefore received benefits when 
he was not contributing substantially to his spouse, and, as 
such, he was unjustly enriched.  There is no indication that 
the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.  Thus, this element 
of equity and good conscience is not in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the purpose of 
paying a veteran additional benefits for dependents is to 
ensure their support.  As discussed previously, the Board has 
concluded that, at the time the apportionment was granted, 
the veteran was not contributing significantly to his wife's 
support and there is no indication that recoupment would 
affect his ability to provide support to any dependent.  
Thus, this element of equity and good conscience is not in 
the veteran's favor.

The Board has also considered whether the appellant would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  Although the veteran has reported 
expenses that exceed his income, he has substantial income, 
and the Board concludes that recoupment of the debt would not 
impede the veteran's ability to obtain basic necessities.  
Therefore, the Board does not find financial hardship.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.


ORDER

A waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $1710.00 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


